Title: To James Madison from Lafayette, 30 August 1813
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Sir
August 30h 1813
The Arrival of Mr. Crawford and two Letters from our friend Monroe and david parish Have informed me that You Were in Good Health. I Expect the pleasure of a letter from You along With the patents which You Have Been pleased to Entrust to Mm Gallatin and Bayard. They Will probably find Means to Convey them before the End of the Year. A Communication I Meant to Open through one of the Ambassadors in prague Has been defeated by the Renewal of Hostilities.

This Letter Goes by our Unfortunate friends Mrs. Barlow and Mrs. Baldwin Under An English passport. I shall Refrain from politics farther than to Lament With You on Every public Account the Loss We Have Had also to Mourn With private feelings. Your Worthy Choice of a Successor Will Again Set a Going the Negociation. European intelligences Upon which it Would be, by this opportunity improper to dwell, You Will Get by the papers, and from the Conversation of Passengers. The two Ladies who are pleased to take Charge of these Lines are much Regretted by their friends in france. We Had flattered ourselves they should Wait for a Spring passage.
The Congratulations of M. duplantier to me, His Candid statements to Sir john Coghill Have Relieved me from the fear of Your disapprobation. However momentous it Was for me to Have the Money, and altho’ I did not think the Sale actually disadvantageous, My first Concern Was to know What Would be the opinion of my friends, nor Could a pecuniary Salvation Have atoned for the blame of those to whom I am indebted for it. Yet, notwi[th]standing the declaration of Mr. du plantier that I Could Not Have found in Louisiana Half the price given me, and that on long Credits, I Have the pleasure to Hope from Some parts of the Same Letter, that the purchasers Who Have time to Wait, and Capitals to Employ Will Not Hereafter Have Cause to Repent—it is also a Consideration Gratifying to me that My Arrangements by promoting an Application of Money and industry out of My own power shall So far Contribute to the improvement of the State of Louisiana.
M. duplantier writes He Has Located the Remaining Grounds Near the town. But as they fall Short of the 500 Acres, He did not Go farther. He proposes to Sir John a purchase of Claimed or possessed Lands Which Should Complete the Survey. We have not His Answer as He Now travels through italy. For my part, as I Have Laid before You the transactions which make it Still more than Ever important for me to Have the Location Made Within two miles of the town, and as it is far from me to Wish for Any thing improper, I Have Nothing to do but to Leave, With perfect and Grateful Confidence, the Matter to Your better informed and So kindly Concerned friendship.
Altho’ I do not Expatiate on the Military transactions in America it is not Going beyond the Limits of a flag Correspondence to Say that Every Account is by me Received With the feelings of an old faithful Veteran and With a particular interest for the Names of brother Soldiers Which I Happen to Meet in the public papers. Receive, my dear Sir, the Most affectionate Expressions of Attachment, Gratitude, and Respect from Your Constant and Much obliged friend
Lafayette.
